NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       AUG 17 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No.    22-30014

                Plaintiff-Appellee,             D.C. No.
                                                4:16-cr-00009-RRB-1
 v.

BOBBY DEWAYNE THOMPSON II,                      MEMORANDUM*

                Defendant-Appellant.

                   Appeal from the United States District Court
                            for the District of Alaska
                   Ralph R. Beistline, District Judge, Presiding

                            Submitted August 8, 2022**
                               Anchorage, Alaska

Before: S.R. THOMAS, McKEOWN, and CLIFTON, Circuit Judges.

      Defendant Bobby Dewayne Thompson, II, appeals from the district court’s

order denying his motion for compassionate release under 18 U.S.C.

§ 3582(c)(1)(A)(i). We have jurisdiction under 28 U.S.C. § 1291. We review for

abuse of discretion, United States v. Aruda, 993 F.3d 797, 799 (9th Cir. 2021), and


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
we affirm.

      Thompson contends that the district court abused its discretion by

concluding that his medical conditions did not qualify as extraordinary and

compelling reasons for release in light of the increased risk from the COVID-19

virus and emerging variants. The record reflects, however, that the district court

fully reviewed Thompson’s medical record and acknowledged that he has some

serious medical challenges. The district court did not abuse its discretion in

concluding that because Thompson previously recovered from COVID-19,

received two doses of the vaccine, and is receiving medical care while in custody,

he did not show extraordinary and compelling reasons for compassionate release.

See United States v. Robertson, 895 F.3d 1206, 1213 (9th Cir. 2018) (district court

abuses its discretion only if its decision is illogical, implausible, or without support

in the record).

      Thompson also contends that the district court abused its discretion in

concluding that the 18 U.S.C. § 3553(a) factors did not support release because the

court’s determination was based on its erroneous finding that Thompson could not

be better protected outside of the institution. The district court reasonably

determined that the relevant factors in § 3553(a) weighed against release, notably

referencing the serious nature of Thompson’s conviction and his extensive criminal

history, including his history of probation and supervised release violations. See


                                           2
United States v. Keller, 2 F.4th 1278, 1284 (9th Cir. 2021).

      AFFIRMED.




                                         3